Unpublished opinions are not binding precedent in this circuit. PER CURIAM: James J’Mori Jones petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his 28 U.S.C. § 2255 (2012) motion, in which he raised actual innocence and ineffective assistance of counsel claims. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court entered a memorandum opinion and order on December 13, 2017, in which it denied Jones’ actual innocence claim and scheduled an evidentiary hearing regarding his ineffective assistance of counsel claim. Accordingly, because the district court has recently acted on Jones’ case, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. PETITION DENIED